In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00058-CR



             SHANNON BASS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 124th District Court
                Gregg County, Texas
              Trial Court No. 44585-B




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                               MEMORANDUM OPINION
       Appellant Shannon Bass has filed a motion to dismiss this appeal. As authorized by Rule

42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See TEX. R. APP. P. 42.2(a).

       Accordingly, we dismiss this appeal.




                                                Scott E. Stevens
                                                Justice

Date Submitted:       May 2, 2019
Date Decided:         May 3, 2019

Do Not Publish




                                               2